EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended June 25, 2010 June 25, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 0.3% 0.1% -5.5% Class B Units 0.2% 0.1% -5.8% Legacy 1 Class Units 0.3% 0.3% -4.7% Legacy 2 Class Units 0.3% 0.2% -4.8% Global 1 Class Units 0.3% 0.4% -4.1% Global 2 Class Units 0.3% 0.4% -4.2% Global 3 Class Units 0.3% 0.2% -5.1% S&P 500 Total Return Index2 -3.6% -1.0% -2.5% Barclays Capital U.S. Long Government Index2 1.1% 2.4% 10.6% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Grains markets Decrease Increased plantings due to nearly ideal farming weather in the Midwest Sugar Increase Speculation that global sugar demand is on the rise Live cattle Increase Buying from large commodity funds Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are predominantly long the sector. Currencies Sector/Market Price Action Cause U.S. dollar Decrease A lack of positive economic data in the U.S. Japanese yen Increase Safe-haven buying amidst beliefs that the global economic recovery is slowing Great British pound Increase Optimism surrounding the ability of Britain’s new government to develop plans to solidify the economy Grant Park’s longer-term trading advisors are predominantly short the currency sector.Grant Park’s shorter-term trading advisors are predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Energy Sector/Market Price Action Cause Crude oil Increase Supply concerns caused by elevated storm activity in the Gulf of Mexico Natural gas Decrease Reports from the U.S. Energy Information Administration showing elevated natural gas inventories Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Equities Sector/Market Price Action Cause U.S. equity markets Decrease Weak economic indicators and concerns over potential new regulations in the U.S. financial sector European equity markets Decrease Renewed credit concerns in the Eurozone following Fitch’s downgrading of BNP Paribas SA, the region’s largest bank by deposits Hang Seng Increase Strong gains in the Asian energy sector Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Fixed Income Sector/Market Price Action Cause U.S. Treasury markets Increase Weaker-than-expected U.S. housing data and improved forecasts for Chinese demand Bunds Increase Increased risk-aversion as a result of Eurozone debt concerns Grant Park’s longer-term trading advisors are predominantly long the fixed income sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Metals Sector/Market Price Action Cause Copper Increase Strong demand growth prospects for Japan Precious metals Decrease Short-term strength in the U.S. dollar and liquidations from large commodity traders Grant Park’s longer-term trading advisors are predominantly long the metals sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Indices Overview 2 Standard and Poor’s 500 Total Return Index (S&P 500 Index) – A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies, rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset) – A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
